Citation Nr: 0624093	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  01-05 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.

2.  Entitlement to a temporary total evaluation based on 
convalescence required as a result of right wrist surgery in 
May 2001.

3.  Entitlement to an increased disability rating for 
residuals of a left knee injury, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1995 to July 
1998.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran testified at a hearing 
before the undersigned Veterans Law Judge in Washington, DC, 
in September 2003.  A transcript of the hearing has been 
associated with the claims folder.  In March 2004, the Board 
remanded the case to the originating agency for further 
evidentiary development.  The case has been returned to the 
Board for further appellate consideration.


REMAND

After a review of the evidence, the Board is of the opinion 
that remand of this case is warranted to ensure compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), 
codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and the pertinent implementing regulation, 
codified at 3.159 (2005).  

The Act and implementing regulation essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Also, VA is 
required to request that a claimant provide any evidence in 
his or her possession that pertains to the claim.  

While the RO provided the veteran with a VCAA letter in May 
2004 in response to his rating claims, he has not been 
provided VCAA notice with respect to his service connection 
claim.  

As the claim of entitlement to a temporary total evaluation 
based upon surgery of the right wrist is inextricably 
intertwined with the claim for service connection for carpal 
tunnel syndrome, the Board will defer its consideration of 
the temporary total rating issue.  

The Board also notes that the appellant reportedly failed to 
report for a VA compensation and pension examination in March 
2005 scheduled to assess the severity of his service-
connected left knee disability.  However, the letter 
notifying him of this examination is not of record and it is 
not clear that the letter was sent to his correct address.  
In this regard, the Board notes that the address listed on 
the Compensation and Pension Exam Inquiry completed by the 
Appeal Management Center (AMC) in March 2005 differs from the 
addressed utilized by the AMC in correspondence sent to the 
veteran the same month.  

The Board also notes that the veteran has not been properly 
informed of the provisions of 38 C.F.R. § 3.655 which apply 
to his claim for an increased rating.  The veteran was 
informed in a March 2005 letter that when a claimant failed 
to report for an examination without good cause, the "claim 
shall be rated based on the evidence of record."  This is an 
incorrect statement of the law as it pertains to claims for 
increased ratings.  With regard to claims for increase, the 
"claim shall be denied" when the veteran fails to report 
for the examination without good cause.  38 C.F.R. § 
3.655(b).  

In light of these circumstances, the Board has concluded that 
the veteran should be afforded another opportunity to report 
for a VA examination.

Accordingly, this case is REMANDED to the RO or the AMC for 
the following actions:

1.  The RO or AMC should send the veteran 
a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b), to 
include notice that he should submit any 
pertinent evidence in his possession, the 
notice specified by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Then, the RO or AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If it is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, it 
should so inform the appellant and his 
representative and request them to 
provide the outstanding evidence.

3.  In any event, the RO or AMC should 
obtain any outstanding records of 
treatment for the veteran's left knee or 
right wrist from the James E. Van Zandt 
VA Medical Center in Altoona, 
Pennsylvania.

4.  When all indicated record development 
has been completed, the veteran should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the nature and extent of all impairment 
due to the veteran's service-connected 
left knee disability.  The veteran should 
be provided with written notice of the 
date, time, and location of the scheduled 
examination and a copy of this 
correspondence should be associated with 
the claims file.  In addition, the RO or 
AMC must inform the veteran of the 
provisions of 38 C.F.R. § 3.655(b) 
pertaining to the consequences of failing 
to report for an examination in 
connection with a claim for an increased 
disability rating.  

The claims folder must be made available 
to and reviewed by the examiner and all 
indicated studies, including X-rays and 
range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the knee.  
The examiner should also determine if the 
knee locks and if so the frequency of the 
locking.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

5.  The RO or AMC should also undertake 
any other development it determines to be 
warranted.

6.  Then, the RO or AMC should 
readjudicate the claims based on a de 
novo review of the record.  In 
readjudicating the claim for an increased 
rating for left knee disability, it 
should consider whether separate ratings 
are warranted for arthritis and 
instability and whether separate ratings 
are warranted under Diagnostic Codes 5260 
and 5261.  

7.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  

The veteran need take no action until he is otherwise 
notified, buy he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


